DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/20/2021 has been entered.
	Claims 1-15, 17, 19-21 and 12-27 are currently pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  There should be a space between X and denotes. Appropriate correction is required.
Claims 1-15, 17, 19-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (US 2009/0103011 A1) in view of Schmidt et al. (US 7,018,685). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17, 19-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (US 2009/0103011 A1) in view of Schmidt et al. (US 7,018,685). 
Regarding claims 1-4, 12-13, 17, 22-27, Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018],  abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (e.g. formulas represented by 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
) , which encompasses the instant formulas by ST-1 to ST-17.  The stabilizer are preferably comprises one or more (which encompasses two; see examples & [0267]) in weight range of 0.1 to 3% by weight [0267] meeting the limitations of instant claims 23-27. Bernatz et al. teach a liquid crystal medium additionally comprises compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as the compound of formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2. BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12. Bernatz et al. teach a 
	Bernatz et al. do not explicitly teach the liquid crystalline medium comprises at least one compound of formula I as instantly recited. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. Therefore, the examiner has added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. Schmidt et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66].  Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).


    PNG
    media_image4.png
    134
    303
    media_image4.png
    Greyscale
 [0143-158] encompassing the instant claimed formulas IIA, IIB, IIC, III and/or L-1 to L11.
	Regarding claim 8, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula T [0203], which meets the limitation formulas T-1 to T-21 as instantly claimed.
	Regarding claims 9-10, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas O-1 to O-8 [0209-2010], which compasses the limitation formulas O-1 to O-18 i.e. O-6 and/or O-7 as instantly claimed.
Regarding claim 11, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula F1 
    PNG
    media_image5.png
    93
    239
    media_image5.png
    Greyscale
 [0212-0215], which compasses the limitation formula In as instantly claimed.
	Regarding claim 14, Bernatz et al. teach the composition comprises a polymerizable compound of formula I [0031].
	Regarding claim 15, Bernatz et al. teach the composition may further include free-radical scavenger, antioxidant and/or stabilizers [0137 & 0257-0259].
. 
Claims 1-15, 17, 19-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (US 2009/0103011 A1) in view of Lietzau et al. (US 7,514,127 B2). 
Regarding claims 1-4, 12-13, 17 and 22-27 , Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018],  abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 ( e.g. formulas represented by 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
 ), which encompasses the instant formulas by ST-1 to ST-17.  The stabilizer are preferably comprises one or more (which encompasses two; see examples & [0267]) in weight range of 0.1 to 3% by weight [0267] meeting the limitations of instant claims 23-27. Bernatz et al. teach a liquid crystal medium additionally comprises compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as the compound formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2. BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12. Bernatz et al. teach a 
	Bernatz et al. do not explicitly teach the liquid crystalline medium comprises at least one compound of formula I as instantly recited. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. Therefore, the examiner has added Lietzau et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Lietzau et al. teach a liquid crystal composition comprising the following compound: 
    PNG
    media_image6.png
    118
    329
    media_image6.png
    Greyscale
  (col. 1, lines 5-11 & col. 2, lines 55-67; abstract and claims) wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- which is equivalent to formula I of instant claims 1 and 3. Lietzau et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 24, lines 17-24].
 Although Lietzau et al. do not teach a specific example of formula (I) comprising the specified groups, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain such a compound because it is known to substitute equivalents suitable for the same purpose. See MPEP 2144.06. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
 Therefore, one of ordinary skill in the art would envisage each species such as S because there is a small number of possible options. Lietzau et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Bernatz et al. to include at least one compound represented by formula (I) of Lietzau et al. in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity based on structurally similar compounds known to one of ordinary skill in the art.
	Regarding claims 5-7, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas A and B:

    PNG
    media_image4.png
    134
    303
    media_image4.png
    Greyscale
 [0143-158] encompassing the instant claimed formulas IIA, IIB, IIC, III and/or L-1 to L11.
	Regarding claim 8, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula T [0203], which meets the limitation formulas T-1 to T-21 as instantly claimed.

Regarding claim 11, Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula F1 
    PNG
    media_image5.png
    93
    239
    media_image5.png
    Greyscale
 [0212-0215], which compasses the limitation formula In as instantly claimed.
	Regarding claim 14, Bernatz et al. teach the composition comprises a polymerizable compound of formula I [0031].
	Regarding claim 15, Bernatz et al. teach the composition may further include free-radical scavenger, antioxidant and/or stabilizers [0137 & 0257-0259].
	Regarding claims 19-20, Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. It is further noted that Lietzau et al. teach the compounds of the formula (I) may be used in liquid-crystal VA type displays having higher negative dielectric values (col. 1, lines 5-10, col. 3, lines 42-59 & col. 26, lines 47-49 ). Lietzau et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include one or more compounds of the formula (I) according to Lietzau et al. in .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17, 19-20 and 22-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirschmann et al. (US 2015/0299574 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-15, 17, 19-20 and 22-27, Hirschmann et al. teach a liquid-crystalline medium [0001] having negative dielectric anisotropy [0170] and to the use thereof for an active-

    PNG
    media_image7.png
    104
    356
    media_image7.png
    Greyscale
( abstract, claims and [0028-0042])  in an amount of 1-40% by weight meeting the limitation of formula I as instantly claimed, at least one compound of any of the formula ST ( See Table C in paragraph [0255]: 
    PNG
    media_image8.png
    745
    621
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    843
    650
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    830
    661
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    867
    716
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    798
    704
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    856
    738
    media_image13.png
    Greyscale
) in an amount of 0-10% by weight encompassing the instant claimed range of 0.005-0.5% ad 2% or less,  and further comprising at least one compound of formualas 
    PNG
    media_image14.png
    151
    280
    media_image14.png
    Greyscale
wherein c=0 [0125-0128 & 0134] meeting the limitation of at least one compound of formulas I’, BF-1 and BF-2. The medium further comprises additonal compounds including one polymerisable ocmpound , antioxidant, UV-stabilizer, free-radical scavenger, one or more indance compounds of formula In,  one or more compounds of any of formulae O-1 to O-18, one or more terphenyls of any of the formulae T-1 to T-21, one ormore compounds of any of formulae L-1 to L-11, one or more compounds of formula III, and one or more compoudns of formulaw IIA to IIC ( See claims and examples).
Prior Art of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirschmann et al. (US 2016/0319194 A; see abstract, claims and examples) teach a liquid crystalline medium as instantly claimed. 
Response to Argument
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicants have the following arguments:
A.  Applicants argue the Examiner’s § 103 Rejection based on Bernatz (US 2009/0103011) taken with Schmidt (US 7,018,685) should be withdrawn. Bernatz discloses compounds having a significant structural difference from those of the present invention, specifically, the presence in the reference of an oxygen atoms in the fused ring of the fluorinated dibenzofuran compounds. Instead of such a structure, the present dibenzothiophene compounds all contain a sulfur atoms in the fused ring. Applicants’ argue the Final Rejection bases this conclusion on the argument that, although the primary reference does not teach fused ring compounds containing a sulfur atom, the secondary references teach either adding such compounds to the oxygen containing ones or possibly changing the oxygen atom of the primary reference for sulfur. With such a conclusion, however, the Office Action thus appears to disregard the reality that the mixtures/purposes of the primary and secondary references are different, and in fact seems to conclude that all references directed to “liquid crystalline mixtures” are combinable. This is simply not true, and indeed is incredulous to one of ordinary skill in the liquid crystalline art. One of ordinary skill in the liquid crystalline art finds this logic underlying the rejection to be untenable as that ordinarily skilled artisan recognizes that a all the components together, blending their effects, and the properties of any one component are affected by the other co-components. Simply put, compound X which decreases clearing point in mixture A may increase clearing point in mixture B — and that effect is unpredictable when considering just the single compound. The same is true for other important properties — phase, etc. Significant innovation occurs in the development of improved displays where the components of a multicomponent mixture are given seemingly small tweaks or additions, as doing so can result in outsized improvements in performance.
	Examiner respectfully disagrees that Bernatz discloses compounds having a significant structural difference from those of the present invention. Applicants’ claimed liquid crystalline medium comprises at least one compound of any of the formulae ST (stabilizer), at least one compound of formula I:

    PNG
    media_image15.png
    166
    422
    media_image15.png
    Greyscale
, wherein X is sulfur atom (S) [See claim 1] and at least one compound of formula I’:

    PNG
    media_image16.png
    194
    538
    media_image16.png
    Greyscale
, and L1 and L2 are independently represented by fluorine (F) [See claim 22].
	Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018], abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (i.e. formulas represented by
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
), which encompasses the applicants formulas represented by ST-1 to ST-17. 

    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as compound formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2.  BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12.
Nonetheless, examiner agrees that Bernatz fails to explicitly teach at least one compound represented by formula I, wherein X is S. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
The examiner added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. The compound can be present in an amount of 1 to 40% by  4,6-difluorobenzothiophene in the examples and col. 10, line 54. 4,6-difluorobenzothiophene: 
    PNG
    media_image17.png
    79
    159
    media_image17.png
    Greyscale
 wherein X=S as taught by Schmidt et al. is the same compound represented by formula (I) of applicants’ claim 1. 
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium having negative dielectric anisotropy field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et .
In response to applicant's argument that Schmidt et al. and Bernatz et al. is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no specific display types or purposes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent 
	Therefore, the rejection should be maintained.
	Examiner respectfully disagrees. Applicants are arguments are only related if there is two different mixtures (mixture A and B) having compound X. However, in this case the liquid crystalline medium comprising at least one compound represented by ST, at least one compound of formula I and at least one compound of formula I’ taught by Bernatz in view of Schmidt are the same as the chemical compounds of applicants’ invention. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicants discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
It has been held that a prior art reference must either be in the field of applicants  endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicants was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In response to applicants’ argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants broadly and generically recites liquid-crystalline medium in claim 1. 
Therefore, the rejection should be maintained.
B.	Applicants argue that Applicants do not recite in their claims “the feature relied upon”- presumably, the type of displays in which the present improvement is found is not a relevant argument.
Examiner respectfully disagrees that “the feature relied upon”- is not a relevant arguments. Applicants are arguing that Bernatz and Schmidt are non-analogous and/or there are no reason to combine the references due to their liquid crystalline medium ability to be used in different types of displays. 
Examiner reminded applicants that independent claim 1 ONLY broadly and generically recites a liquid crystalline medium, which is taught by Bernatz and Schmidt. (See citations above). 
  In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium having a negative dielectric anisotropy according to Bernatz et al. to include  one or more compounds of the formula (I) according to Schmidt et al. in view of yielding a higher dielectric anisotropy value.
Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal mediums.
Therefore, the rejection should be maintained.
C	Applicants argue that Schmidt does not suggest either modifying Bernatz’ compounds to substitute S for O or add any Schmidt S-containing compounds in whole: the references would simply not be combined by one of ordinary skill in the art. Schmidt does not state or imply that such compounds with a modified X from O to S are equivalents. Merely because they are encompassed within the same broad generic formula I does not mean they are equivalent and Schmidt does not provide any statement or other evidence that they are equivalent. 
Further,  even if it would be obvious to one of ordinary skill in the art to substitute equivalents suitable for the same purpose does not support using the compounds of Schmidt where X is S in the LC media of Bernatz.  The purpose of Bernatz is to provide components useful for LC media containing novel polymerizable compounds for use in PS and PSA displays.  The purpose of Schmidt is for LC components used in distinct liquid crystal displays which 
As the Supreme Court held in KSR International, Co. v. Teleflex, there still needs to be “articulated reasoning” with a “rational underpinning” to modify a reference teaching in the specific way necessary to arrive at the claimed invention. One of ordinary skill in the art clearly would consider the distinct purpose and, as a result, have no sufficient reason to use such a compound from Schmidt’s broad genus. 
Additionally,  for the same reasons as above ( and further detailed below), one of ordinary skilled in the art would have no reasonable expectation that the compounds generically encompassed by Schmidt would be successfully used in the Bernatz LC media or displays. 
Examiner respectfully disagrees for the same reasons as above (and further detailed below), one of ordinary skilled in the art would have no reasonable expectation that the compounds generically encompassed by Schmidt would be successfully used in the Bernatz LC media or displays.
Applicants claimed invention only recites a liquid crystalline medium, which is explicitly taught by Bernatz and Schmidt (see citations above). Applicants argues specific types displays; however, independent claim 1 is broadly claimed to a generic liquid crystal medium comprising a commonly known stabilizer. 
In response to applicants’ argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007). 
In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Further, Examiner has only added Schmidt to teach it is well-known to one of ordinary skill the art to add at least compound of formula I , wherein X is S to a liquid crystalline medium and not to teach a polymerizable group or PSA display as argued by the applicants.
Furthermore, “for over a half century, the Court has held that a ‘patent for a combination which only unites old elements with no change in their respective functions … obviously Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal compounds.
Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing the dielectric anisotropy in the direction of higher negative values and optical anisotropy (col. 7, lines 26-37).
The instant invention specifically teach a liquid crystalline mixtures comprising at least one compound represented by formula I , wherein X is S  ( see claim 1) and at least one compound represented by formula I’ , wherein X is O  ; therefore the instant claims does not specifically prefer dibenzothiophene compound over  dibenzofuran compound as argued by the applicants.
additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
Therefore, the examiner has ONLY added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3. Schmidt et al. also teach the compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66]. Schmidt et al. teach that the compounds (I) have wide range of application, such as, to influence the dielectric and/or optical anisotropy of such dielectric and to serve to optimize its threshold voltage and/or its viscosity (see col. 7, lines 25-31). 
Bernatz teaches the liquid crystalline media which can be used in accordance with the invention are prepared in a manner conventional per se, for example by mixing one or more of the above-mentioned compounds with one or more polymerizable compounds as defined above and optionally with further liquid-crystalline compounds [0259] which clearly invites one of ordinary skill in the art to further modify the disclosure with additional compounds known in the 
Applicants teach the generic liquid crystalline medium may be comprised in numerous display devices such as VA, PSA, PA-VA, SS-VA, SA-VA, PS-VA, IPS, and etc. (See applicants claim 20). Applicants have fail to show that the liquid crystalline medium comprising 
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
As noted above, the rejection provides a basis and reason for combining the teachings of Bernatz and Schmidt. Specifically, the structural similarities between Bernatz’ s formula BF1 and Schmidt’s formula (I) as well as the beneficial properties cited for a compound of Schmidt’s formula (I). Thus, there are sufficient reasons and rational underpinning for combining the teachings of Bernatz and Schmidt which one of ordinary skill in the art would make and arrive at the instantly claimed composition through routine experimentation in the liquid crystal art with a reasonable expectation of success. Furthermore, both Bernatz and Schmidt teach that objects of their inventions are to achieve optimal threshold voltages and/or (rotational) viscosities [0015-0016] and [col 7 lines 30-31] respectively and realizing high voltage holding ratios [0016] and [col 3 lines 39-40] respectively. While Bernatz is directed to polymerizable compositions, clearly Bernatz and Schmidt have other similar objectives to support one of ordinary skill in the art combining their teachings and arrive at the instant claims with a reasonable expectation of success.
Therefore, the rejection is maintained.
D	Applicants argue in order to establish obviousness under 35 U.S.C. §103, the prior art must contains both a suggestion of the claimed method and provide a reasonable expectation of 
	Examiner respectfully disagrees that sufficient reasoning to suggest the combination and a reasonable expectation of success are both lacking here.
Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
The examiner has only added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3.  The compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66].   Schmidt et al. teach that the compounds (I) have wide range of application, such as, to influence the dielectric and/or optical anisotropy of such dielectric and to serve to optimize its threshold voltage and/or its viscosity (see col. 7, lines 25-31). 
 Schmidt et al. explicitly recite the use of 4,6-difluorobenzothiophene in the examples and col. 10, line 54. 4,6-difluorobenzothiophene: 
    PNG
    media_image17.png
    79
    159
    media_image17.png
    Greyscale
 wherein X=S as taught by Schmidt et al. is the same compound represented by formula (I) of applicants’ claim 1. 
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
Further, Examiner has only added Schmidt to teach it is well-known to one of ordinary skill the art to add at least compound of formula I, wherein X is S to a liquid crystalline medium.
Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal compounds.
As noted above, the rejection provides a basis and reason for combining the teachings of Bernatz and Schmidt on page 5. Specifically, structural similarity between Bernatz formula BF1 and Schmidt’s formula (I) as well as the beneficial properties cited for a compound of Schmidt’s formula (I). Thus, there are sufficient reasons and rational underpinning for combining the teachings of Bernatz and Schmidt which one of ordinary skill in the art would make and arrive at the instantly claimed composition through routine experimentation in the liquid crystal art with a reasonable expectation of success. Furthermore, both Bernatz and Schmidt teach that objects of their inventions are to achieve optimal threshold voltages and/or (rotational) viscosities [0015-0016] and [col 7 lines 30-31] respectively and realizing high voltage holding ratios [0016] and [col 3 lines 39-40] respectively. While Bernatz is directed to polymerizable compositions, clearly Bernatz and Schmidt have other similar objectives to support one of ordinary skill in the art 
In response to Applicants ' argument that the references fail to show certain features of applicants’ invention, it is noted that the features upon which applicant relies (i.e., PS or PSA displays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants broadly and generically recites liquid-crystalline medium in claim 1. Furthermore, applicants teach the generic liquid crystalline medium may be comprised in numerous display devices such as VA, PSA, PA-VA, SS-VA, SA-VA, PS-VA, IPS, and etc. (See Applicants claim 20). Applicants have fail to show that the liquid crystalline medium comprising a compound represented by formula I would function differently in IPS /VA (vertically aligned) devices and polymerizable displays.
In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Therefore, the rejection should be maintained.
E	Applicants argue the references do not teach the specific combination of stabilizers and LC materials of the present claims, as Bernatz discloses a variety of different kinds of stabilizers. Thus, by selection of the listed stabilizers in Table C of the reference different problems can be 
	Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which applicant relies (i.e., light stabilizer, heat stabilizers, antioxidants, nematic LC mixture, ferroelectric applications, chiral-smectic C mixtures, RM) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ independent claim 1 only recites a liquid-crystalline medium comprising at least one compound of any of the formulae ST, wherein applicants have listed formulas ST-1 to ST-17. Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018], abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (e.g. formulas 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
), which meets the limitation of formulas ST-1, ST-2, ST-3, ST-5 and/or ST-6 as claimed by applicants.
	Applicants failed to disclose which stabilizer represented formulas ST-1 to ST-17 as recited in claim 1 are suitable for which problem and which crystalline compound or for which liquid crystalline mixture. Applicants generically discloses compounds represented by formulas ST-1 to ST-17. Nonetheless, formulas ST-1, ST-2, ST-3, ST-5 and/or ST-6 as claimed by applicants are the same stabilizer recited by Bernatz. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Therefore, the stabilizers recited by Bernatz in Table C would suitable for the same problems and liquid crystalline mixture as formulas ST-1, ST-2, ST-3, ST-5 and/or ST-6 recited in claim 1 by applicants. 
Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., [87 USPQ 303] (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results… the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (U.S. 2007). In this case, Examiner is merely combining known and commonly used liquid crystal compounds.
Therefore, the rejection should be maintained.
F	Applicants argue in order to establish obviousness under 35 U.S.C. §103, the mere fact that the prior art could be modified to arrive at the claimed invention is insufficient. The prior art must suggest to one of ordinary skilled in the art the desirability of the necessary modification. While Schmidt teaches that the compounds of its formula (I) may influence the dielectric and/or optical anisotropy and optimize the threshold voltage and viscosity, it does not teach how it influences these properties. Thus, it does not teach influencing such properties in a way which is desired in Bernatz. It could very well be that the Schmidt compounds influence these properties in ways which are undesired in Bernatz -this point is not addressed at all in the Office Action. 
For these reasons at least, i.e., the failure of the references to provide one with sufficient reason to combine the teachings of Bernatz and Schmidt or a reasonable expectation of success in such a combination, the obviousness rejection is not supported and should be withdrawn.
Examiner respectfully disagrees the obviousness rejection is not supported and should be withdrawn. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).
The prior art as a whole suggests the desirability of the combination of limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicants was the preferred, or most 
The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.
Applicants’ claimed liquid crystalline medium comprises at least one compound of any of the formulae ST (stabilizer), at least one compound of formula I:

    PNG
    media_image15.png
    166
    422
    media_image15.png
    Greyscale
, wherein X is sulfur atom (S) [See claim 1] and at least one compound of formula I’:

    PNG
    media_image16.png
    194
    538
    media_image16.png
    Greyscale
, and L1 and L2 are independently represented by fluorine (F) [See claim 22].
	Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018], abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (e.g. formulas 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
 ), which encompasses the applicants’ formulas represented by ST-1 to ST-17. 
Bernatz specifically teaches a liquid crystalline medium comprising compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as compound formula I’ recited in claim 22 and I-1, I-2 and  I-6 recited by claim 2.  BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12.

Nonetheless, examiner agrees that Bernatz fails to explicitly teach at least one compound represented by formula I, wherein X is S. However, it is noted that Bernatz et al. recognize additional compounds (liquid-crystalline compounds and/or additives) may be included in the liquid crystal composition [0259]. 
The examiner ONLY added Schmidt et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Schmidt et al. teach a liquid crystal composition comprising the following compound:

    PNG
    media_image3.png
    152
    414
    media_image3.png
    Greyscale
[col 4,  line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 , lines 18-65] which is equivalent to formula I of instant claims 1 and 3.  The compound can be present in an amount of 1 to 40% by weight [col 7, lines 64-66].   Schmidt et al. teach that the compounds (I) have wide range of application, such as, to influence the dielectric and/or optical anisotropy of such dielectric and to serve to optimize its threshold voltage and/or its viscosity (see col. 7, lines 25-31).  Schmidt et al. explicitly recite the use of 4,6-difluorobenzothiophene in the examples and col. 10, line 54. 4,6-difluorobenzothiophene: 
    PNG
    media_image17.png
    79
    159
    media_image17.png
    Greyscale
 wherein X=S as taught by Schmidt et al. is the same compound represented by formula (I) of Applicants’ claim 1. 
Schmidt et al. and Bernatz et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to include a compound represented by formula I wherein X is S as recited by Schmidt et al. to the liquid crystal composition of Bernatz et al. in view of influencing  the dielectric anisotropy in the direction of higher negative values and optical anisotropy ( col. 7, lines 26-37).
Applicants broadly and generically recites liquid-crystalline medium in claim 1. Furthermore, applicants teach the generic liquid crystalline medium may be comprised in numerous display devices such as VA, PSA, PA-VA, SS-VA, SA-VA, PS-VA, IPS, and etc. (See applicants claim 20). Applicants have fail to show that the liquid crystalline medium comprising a compound represented by formula I would function differently in IPS /VA (vertically aligned) devices and polymerizable displays.
In this case, Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy ([0253] and Examples) meeting the recitation of instant claims 1, 19 and 20. It is further noted that Schmidt et al. teach the compounds of the formula (I) may be used in liquid-crystal mixtures having higher negative dielectric values (col. 7, lines 32-35). Schmidt et al. and Bernatz et al. are analogous art in the liquid crystalline medium field having negative dielectric anisotropy.
Therefore, the rejection should be maintained.
G	Applicants argue that Lietzau is cited to suggest the use of benzodithiophenes in the mixtures of Bernatz. Yet, Lietzau suffers from many of the same deficiencies as Schmidt, 
Examiner respectfully disagrees that Lietzau suffers from many of the same deficiencies as Schmidt, discussed above.
Examiner respectfully disagrees that this rejection should also be overturned. Lietzau does teach specify a particular benzodithiophene compound meeting the limitation of applicants’ claim 1.  
 The examiner has ONLY added Lietzau et al. to teach it is well-known by one of ordinary skill in the art to include represented by formula I in a liquid crystalline medium. Lietzau et al. teach a liquid crystal composition comprising the following compound: 
    PNG
    media_image6.png
    118
    329
    media_image6.png
    Greyscale
  (col. 1, lines 5-11 & col. 2, lines 55-67; abstract and claims) wherein m and n are 0, X is preferably sulfur ( S) [col. 3,lines 60-61], R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C 
 Although Lietzau et al. do not teach a specific example of formula (I) comprising the specified groups, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain such a compound because it is known to substitute equivalents suitable for the same purpose. See MPEP 2144.06. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
 Therefore, one of ordinary skill in the art would envisage each species such as sulfur (S) because there is a small number of possible options. 
Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. It is further noted that Lietzau et al. teach the compounds of the formula (I) may be used in liquid-crystal VA type displays having higher 
Therefore, the rejection should be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722